UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7912


FRENCHIS GERALD ABRAHAM,

                  Petitioner - Appellant,

             v.

A.J. PADULA,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.   Patrick Michael Duffy, District
Judge. (6:08-cv-02286-PMD)


Submitted:    January 14, 2010              Decided:   January 22, 2010


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frenchis Gerald Abraham, Appellant Pro Se. Donald John Zelenka,
Deputy Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Frenchis Gerald Abraham seeks to appeal the district

court’s    order    accepting      the    recommendation       of    the   magistrate

judge and dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                       See 28 U.S.C.

§ 2253(c)(1) (2006).          A certificate of appealability will not

issue     absent    “a   substantial        showing      of    the    denial      of     a

constitutional      right.”         28    U.S.C.      § 2253(c)(2)      (2006).          A

prisoner     satisfies       this        standard      by     demonstrating           that

reasonable    jurists       would    find      that    any     assessment        of     the

constitutional      claims    by    the    district     court    is   debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                               We

have independently reviewed the record and conclude that Abraham

has not made the requisite showing.                     Accordingly, we deny a

certificate    of    appealability         and      dismiss    the    appeal.            We

dispense     with    oral    argument       because      the    facts      and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            DISMISSED

                                           2